Citation Nr: 1601952	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tumor on spinal cord (C5 schwannoma).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from August 1964 to July 1966, with additional inactive duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Most recently, in April 2013, the Board remanded this matter for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his history of a cervical spine tumor is etiologically linked to his military service; specifically, the Veteran contends that the tumor is the result of his exposure to herbicides during service in Vietnam.

In brief, the Veteran's documented service in-country in Vietnam entitles him to a presumption of exposure to certain herbicide agents.  Exposure to herbicides is presumptively associated with certain specific disabilities and diseases listed at 38 C.F.R. § 3.309(e), should they have become manifest to a degree of 10 percent or more at any time after service (with an exception not applicable to this case).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).
Although the evidence clearly reflects that the Veteran was diagnosed and treated for a C5 schwannoma, only a malignant schwannoma is presumed to be associated with exposure to herbicide agents.  Although complete records have been retrieved, pursuant to the April 2013 Board remand, review of the claims-file still reveals no evidence of record resolving the question of whether the Veteran's C5 schwannoma was malignant.  None of the medical evidence associated with the diagnosis, removal, or pathological study of the tumor indicates that it was malignant.  Thus, the Board finds that further remand is necessary to contact the physicians who diagnosed and treated the Veteran's C5 schwannoma.

Lastly, the Board notes that it appears that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  See December 2007 VA examination.  The records pertaining to the Veteran's SSA application have not yet been associated with the claims file.  It is possible that treatment records maintained by the SSA contain evidence relevant to the current issue on appeal.  VA has a duty to obtain SSA records when they may be relevant to a claim.  38 U.S.C.A.               § 5103A(c)(3) (West 2014); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Board finds that the issue on appeal must also be remanded in order for VA to procure these documents.  38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1. Upon obtaining any necessary releases (VA Form 21-4142), the AOJ should contact Doctors L. Reed Walker, Joel M. Reiter, Christopher P. Ames, and Philip R. Weinstein (or any other associated pertinent treatment provider) to determine whether the Veteran's C5 schwannoma was malignant when treated.  The AOJ should seek to obtain typed statements concerning the surgical removal and pathology details of the Veteran's C5 schwannoma.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




